


EXHIBIT 10.55

 

PROMISSORY NOTE

SECURED BY DEED OF TRUST

 

(HOUSING RELOCATION LOAN
PURSUANT TO AN EXTENSION
OF CREDIT MADE ON JUNE 21, 2002)

 

$400,000.00

Santa Clara, California

 

January 8, 2003

 

1.             FOR VALUE RECEIVED, the undersigned, Trevor J. Nicholls
(“Maker”), hereby promises to pay to Affymetrix, Inc., a Delaware corporation
(“Holder”), at 3380 Central Expressway, Santa Clara, California, or such other
place as Holder may from time to time designate by written notice to Maker, the
sum of Four Hundred Thousand Dollars ($400,000.00) together with interest on the
unpaid principal hereof from the date hereof at the rate equal to the IRS
imputed interest rate per annum, on the terms and conditions specified herein. 
Subject to paragraphs 2 and 4 below, the entire principal amount under this
Promissory Note (this “Note”), together with any accrued and unpaid interest,
shall be due and payable on January 7, 2008.  The Maker hereby certifies that
such sum shall be used for the exclusive purpose of the purchase of his new
principal residence in connection with his transfer to a new principal place of
work.

 

2.             This Note may be prepaid in whole or in part at any time without
penalty.  All amounts payable hereunder shall be payable in lawful money of the
United States of America.

 

3.             This Note is secured by the Deed of Trust made by Maker for the
benefit of Holder encumbering certain real property commonly known as 230 Wooded
View Drive, Los Gatos, California 95032.  Such Deed of Trust will be subordinate
only to (i) a deed of trust (the “First Deed of Trust”) made by Maker, as
trustor, for the benefit of an institutional lender that loaned money to Maker
for the purpose of financing the original purchase price of the Property (or any
refinancing of the principal amount of same); or (ii) a deed of trust made by
Maker, as trustor, for the benefit of lender that loaned money to Maker in the
form of a home improvement or home equity loan not to exceed $250,000 (the
“Junior Deeds of Trust”).

 

4.             Notwithstanding anything to the contrary contained in this Note,
the entire principal balance of this Note, together with accrued but unpaid
interest, shall become immediately due and payable, upon the occurrence of any
of the following:

 

a.             The 90th day following the date of any sale, conveyance,
assignment, alienation or any other form of transfer of the Property, or any
part thereof or interest therein, whether voluntary or involuntary, other than
the First Deed of Trust or the Junior Deeds of Trust;

 

b.             Default in the performance or observance of any of the material
covenants, conditions, provisions or agreements contained in this Note or in the
Deed of Trust;

 

c.             Default in the performance or observance of any of the material
covenants, conditions, provisions or agreements contained in any deed of trust
(“Senior Deed of Trust”) which is or becomes a lien against the Property senior
to the lien of the Deed of Trust, or any promissory note or obligation secured
by such Senior Deed of Trust;

 

1

--------------------------------------------------------------------------------


 

d.             The 90th day following the termination of Maker’s employment with
the Company by the Company or Maker for any reason; or

 

e.             Default in the performance or observance of any of the material,
covenants, conditions, provisions, or agreements contained in that certain Note
of even date herewith in the amount of $600,000.00.

 

The failure of Holder to exercise any of the rights created by law or by this
Note, or to promptly enforce any of the provisions hereof, shall not constitute
a waiver of the right to exercise any such rights or to enforce any such
provisions.  The waiver by Holder or any breach of or default under any term,
covenant or condition herein or in any other agreement referred to above shall
not be deemed to be a waiver of any subsequent breach of or default under the
same or any other such term, covenant or condition.

 

Holder may elect to forgive up to one hundred percent (100%) of the interest
accrued during each calendar year during the term of this Note based on Maker’s
achievement of annual performance criteria as determined by Maker in its sole
and absolute discretion.

 

5.             Maker hereby waives demand and presentment for payment, notice of
non-payment and dishonor, protest and notice of protest, and the benefit of any
homestead exemption which may by law be waived as to this obligation.

 

6.             This Note may not be assigned, transferred, hypothecated, sold or
otherwise disposed of by the Maker without the prior written consent of Holder,
which consent may be withheld in its sole discretion.  All of the rights and/or
duties of Holder hereunder shall be freely assignable.

 

7.             In the event Maker defaults on payment of this Note and such
default continues for a period of sixty (60) days following written notice from
Holder, Holder may, at its election, subsequent thereto charge a default rate of
interest equal to 10% per annum.  In the event this Note is placed in the hands
of an attorney for collection, Holder shall be entitled to recover its
reasonable attorneys’ fees and costs incurred in collection of this Note.

 

8.             This Note shall be construed in accordance with and governed by
the laws of the State of California.

 

 

MAKER:

 

 

 

/s/ Trevor J. Nicholls

 

Name:

Trevor J. Nicholls

 

Address:

230 Wooded View Drive

 

 

Los Gatos, CA 95032

 

2

--------------------------------------------------------------------------------


 

SPOUSAL CONSENT

 

The undersigned spouse of Maker hereby approves the terms and conditions of this
Note.  The undersigned hereby agrees to be irrevocably bound by the terms of the
Note and the Amended and Restated Deed of Trust attached as Exhibit A hereto and
further agrees that any community property interest shall be similarly bound. 
The undersigned hereby appoints the undersigned’s spouse as attorney-in-fact for
the undersigned with respect to any amendment or exercise of rights or
obligations hereunder.

 

 

SPOUSE:

 

 

 

 

 

/s/ J.M. Nicholls

 

Name:  J.M. Nicholls

 

 

3

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY

 

EXHIBIT A

 

 

 

 

 

 

 

 

WHEN RECORDED MAIL TO:

Affymetrix, Inc.

3380 Central Expressway

Santa Clara, CA 95051

Attention:  General Counsel



 

SPACE ABOVE LINE FOR RECORDER’S USE

 

AMENDED AND RESTATED

DEED OF TRUST

THIS AMENDED AND RESTATED DEED OF TRUST (this “Trust Deed”) is made as of
January 8, 2003, by TREVOR J. NICHOLLS (“Trustor”), in favor of STEWART TITLE OF
CALIFORNIA, INC. (“Trustee”), for the benefit of AFFYMETRIX, INC., a Delaware
corporation (“Beneficiary”), who amend and restate that certain Deed of Trust
dated January 8, 2003 and recorded on January 10, 2003 as Document No. 16742159,
Office Records, Santa Clara County, California, as follows:

Trustor irrevocably grants, transfers and assigns to Trustee in trust, with
power of sale, that certain property (the “Property”) located in Santa Clara
County, California, more particularly described in Exhibit A attached hereto,
together with the rents, issues and profits thereof; subject, however, to the
right, power and authority hereinafter given to and conferred upon Trustor to
collect and apply such rents, issues and profits, for the purpose of securing:
(i) payment of the aggregate amount of One Million Dollars ($1,000,000.00) with
interest thereon according to the terms of those certain promissory notes
(individually a “Note” and collectively, the “Notes”) of even date herewith made
by Trustor, and extensions or renewals thereof; (ii) the performance of each
agreement of Trustor incorporated by reference or contained herein or reciting
it is so secured; and (iii) payment of additional sums and interest thereon
which may hereafter be loaned to Trustor, when evidenced by a promissory note or
notes reciting that they are secured by this Deed of Trust.

A.            To protect the security of this Deed of Trust and with respect to
the Property, Trustor agrees:

 

(i)            To keep the Property in good condition and repair; not to remove
or demolish any building thereon; to complete or restore promptly and in good
and workmanlike manner any building constructed thereon which may be damaged or
destroyed and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting the Property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon the Property in
violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do all
other acts which from the character or use of the Property may be reasonably
necessary, the specific enumerations herein not excluding the general.

(ii)           To appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of Beneficiary; and to pay
all costs and expenses, including

4

--------------------------------------------------------------------------------


 

the cost of evidence of title and attorneys’ fees in a reasonable sum, in any
action or proceeding in which Beneficiary may appear, and in any suit brought by
Beneficiary to foreclose this Deed of Trust.

(iii)          To pay (a) at least ten (10) business days before delinquency,
all taxes and assessments affecting the Property, including assessments on
appurtenant water stock; (b) when due, all encumbrances, charges and liens, with
interest, on the Property or any part thereof, which appear to be prior or
superior hereto; and (c) all costs, fees and expenses of this Deed of Trust.

Should Trustor fail to make any payment or to do any act as herein provided,
then Beneficiary may, but without obligation to do so and without notice to or
demand upon Trustor and without releasing Trustor from any obligation hereof,
make or do the same in such manner and to such extent as either may deem
necessary to protect the security hereof.  Beneficiary is hereby authorized (a)
to enter upon the Property for such purposes; (b) to appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary; (c) to pay, purchase, contest or compromise any
encumbrance, charge, or lien which in the judgment of either appears to be prior
or superior hereto; and (d) in exercising such powers, to pay necessary
expenses, employ counsel and pay his or her reasonable fees.

(iv)          To pay immediately and without demand all sums so expended by
Beneficiary, with interest from date of expenditure at the amount allowed by law
in effect at the date hereof, and to pay for any statement provided for by law
in effect at the date hereof regarding the obligation secured hereby, any amount
demanded by Beneficiary not to exceed the maximum allowed by law at the time
when said statement is demanded.

B.            It is mutually agreed:

 

(i)            That any award of damages in connection with any condemnation for
public use of or injury to the Property or any part thereof is hereby assigned
and shall be paid to Beneficiary.

(ii)           That, by accepting payment of any sum secured hereby after its
due date, Beneficiary does not waive its right either to require prompt payment
when due of all other sums so secured or to declare default for failure to so
pay.

(iii)          That, at any time or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Notes for endorsement, and without
affecting the personal liability of any person for payment of the indebtedness
secured hereby, Beneficiary may reconvey any part of the Property, consent to
the making of any map or plat thereof, join in granting any easement thereon, or
join in any extension agreement or any agreement subordinating the lien or
charge hereof.

(iv)          That, upon written request of Beneficiary stating that all sums
secured hereby have been paid, and upon surrender of this Deed of Trust and the
Notes to Trustee for cancellation and retention or other disposition as Trustee
in its sole discretion may choose and upon payment of its fees, Trustee shall
reconvey, without warranty, the Property then held hereunder.  The recitals in
such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof.  The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”

 

 

5

--------------------------------------------------------------------------------


 

 

(v)           That, as additional security, Trustor hereby given to and confers
upon Beneficiary the right, power and authority, during the continuance of these
trusts to collect the rents, issues and profits of the Property, reserving unto
Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect and retain such rents, issues and profits as they become due and
payable.  Upon any such default, Beneficiary may, at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and
without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of the Property or any part thereof, in
its own name sue for or otherwise collect such rents, issues, and profits,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including reasonable attorneys’ fees, upon any
indebtedness secured hereby, and in such order as Beneficiary may determine. 
The entering upon and taking possession of the Property, the collection of such
rents, issues and profits and the application thereof as aforesaid, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.

(vi)          That, upon default by Trustor in payment of any indebtedness
secured hereby or in performance of any agreement thereunder, Beneficiary may
declare all sums secured hereby immediately due and payable by delivery to
Trustee of written declaration of default and demand for sale and of written
notice of default and of election to cause to be sold the Property, which notice
Trustee shall cause to be filed for record.  Beneficiary also shall deposit with
Trustee this Deed of Trust, the Notes and all documents evidencing expenditures
secured hereby.

After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell the
Property at the time and place fixed by it in said notice for sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale.  Trustee may postpone sale of all or any portion of the
Property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement.  Trustee shall deliver to such purchaser its deed
conveying the property so sold, but without any covenant or warranty, express or
implied.   The recitals in such deed of any matters of facts shall be conclusive
proof of the truthfulness thereof.   Any person, including Trustor or Trustee,
may purchase at such sale.

After deducting all costs, fees and expenses of Trustee and of this Deed of
Trust, including cost of evidence of title in connection with sale, Trustee
shall apply (in the following order) the proceeds of sale to the payment of: 
all sums expended under the terms hereof, not then repaid, with accrued interest
at the amount allowed by law in effect at the date hereof, all other sums then
secured hereby; and the remainder, if any, to the person or persons legally
entitled thereto.

(vii)         Beneficiary, or any successor in ownership of any indebtedness
secured hereby, may from time to time, by instrument in writing, substitute a
successor or successors to any Trustee named herein or acting hereunder, which
instrument, executed by the Trustee and duly acknowledged and recorded in the
office of the recorder of the county or counties where the Property is situated,
shall be conclusive proof of the proper substitution of such successor Trustee
or Trustees, who shall, without conveyance from the predecessor trustee, succeed
to all its title, estate, rights, powers and duties.  Said instrument must
contain the name of the original Trustor or

 

6

--------------------------------------------------------------------------------


 

 

Trustee hereunder, the book and page where this Deed of Trust is recorded and
the name and address of the new Trustee.

 

                                (viii)        That this Deed of Trust applies
to, inures to the benefit of, and binds all parties hereto, their heirs,
legatees, devisees, administrators, executors, successors, and assigns.  The
term Beneficiary shall mean the owner and holder, including pledgees, of the
Notes secured hereby, whether or not named herein.  In this Deed of Trust,
whenever the context so requires, the masculine gender includes the feminine
and/or the neuter, and the singular number includes the plural.

                                (ix)           The Trustee accepts this trust
when this Deed of Trust, duly executed and acknowledged, is made a public record
as provided by law.  Trustee is not obligated to notify any party hereto of
pending sale under any other Deed of Trust or of any action or proceeding in
which Trustor or Trustee shall be a party unless brought by Trustee.

                                Beneficiary may charge for a statement regarding
the obligation secured hereby, provided the charge thereof does not exceed the
maximum allowed by laws.

                                The undersigned Trustor, requests that a copy of
any notice of default and any notice of sale hereunder be mailed to it at the
address hereinbefore set forth.

C.            Insurance and Damage Claims.  Trustor shall maintain fire and
other insurance on the Property consistent with industry standards.  All
proceeds of any claim, demand, award, settlement or other payment arising or
resulting from or otherwise relating to any such insurance or any loss or
destruction of, injury or damage to the Property (a “Damage Claim”) are hereby
assigned and shall be payable and delivered to Beneficiary (any such proceeds of
any Damage Claim being referred to in this Trust Deed as “Damage Proceeds”). 
Trustor shall take all action reasonably necessary or required by Beneficiary in
order to protect Trustor’s and Beneficiary’s rights and interests with respect
to any Damage Claim, including the commencement of, appearance in and
prosecution of any appropriate action or other proceeding, and Beneficiary may
in its discretion participate in any such action or proceeding at the expense of
Trustor.

 

D.            Transfer.

 

(i)            Trustor agrees that Trustor shall not directly or indirectly
sell, transfer or convey, whether voluntarily, involuntarily or by operation of
law, or suffer or permit the same, all or any part of the Property subject to
this Deed of Trust (each of which actions or events being herein called a
“Transfer”) without Beneficiary’s prior written consent.

(ii)           If any Transfer occurs without Beneficiary’s prior written
consent, then, at its sole option, Beneficiary may, by written notice to
Trustor, declare all obligations secured by this Deed of Trust immediately due
and payable.  Trustor shall notify Beneficiary promptly in writing of all
Transfers.

E.             Event of Default.

 

                Each of the following events constitutes a default by Trustor of
its obligations hereunder:

 

 

7

--------------------------------------------------------------------------------


 

 

(i)            The failure by Trustor to perform or comply with any material
obligation, covenant or condition contained in the Notes or this Deed of Trust;

(ii)           The occurrence of any Transfer without Trustee’s prior written
consent;

(iii)          The occurrence of any event set forth in Section 4 of either
Note; or

(iv)          The occurrence of a default under any senior lien on the Property.

F.             Subordination.

 

                This Deed of Trust is junior and subordinate to that certain
deed of trust in favor of Bank of America, N.A. in the amount of  $1,000,000.00
dated January 8, 2003.

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust effective as of the
date first set forth above.

 

 

 

 

 

 

 

“Trustor”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trevor J. Nicholls

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

DESCRIPTION OF PROPERTY

The land referred to herein is situated in the State of California, County of
Santa Clara, Town of Los Gatos, and is described as follows:

Lot 18, as shown on that certain Map of Tract No. 3907, which Map was filed for
record in the office of the Recorder of the County of Santa Clara, State of
California on March 22, 1965, in Book 192 of Maps, page(s) 25, 26 and 27.

 

9

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA )
COUNTY OF                        )

                On                           , 2000, before me,
                                                  , Notary Public, personally
appeared
                                                                       ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

                WITNESS my hand and office seal.

 

__________________________________
Signature of Notary

(SEAL)

 

 

10

--------------------------------------------------------------------------------

